UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934.CURRENT REPORT Commission File Number 000-52792 Suspect Detection Systems, Inc. (Exact name of registrant as specified in its charter) 150 West 56th Street, Suite 4005, New York, NY 10019 212 - 977-4126 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Common Stock, par value $0.00001 per share (Title of each class of securities covered by this Form) N/A (Title of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) x Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) x Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: 178 Pursuant to the requirements of the Securities Exchange Act of 1934, Suspect Detection Systems, Inc. has caused this certificate/notice to be signed on its behalf by the undersigned duly authorized person. Suspect Detection Systems, Inc. By: /s/ Gil Boosidan Name: Gil Boosidan Title: Chief Executive Officer Dated: March 30, 2012
